Name: Commission Regulation (EEC) No 1964/90 of 6 July 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  information technology and data processing;  miscellaneous industries;  communications
 Date Published: nan

 11.7.1990 EN Official Journal of the European Communities L 178/5 COMMISSION REGULATION (EEC) No 1964/90 of 6 July 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1251/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community, provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards goods 3 and 4; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards goods 1, 2, 5 and 6, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 121, 12. 5. 1990, p. 29. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. An electrical control apparatus, known as a joystick, consisting of a plastic housing (dimensions: 8 x 8 x 5,5 cm) with, on its top, a lever and two push-buttons. Four screws and two small rollers, intended to regulate the cursor on the screen of the monitor, are situated beneath the small housing. This appliance is linked by a cable and a special connecting plug to a computer's central processing unit. The movements of the handle are transmitted to the computer by means of the resistances in two potentiometers which are located in the joystick's housing. The computer reads the resistance values, translates them and converts them into cursor movements on the monitor screen. 8473 30 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 8473 and 8473 30 00. Given that this article may be used with a particular computer, it cannot be classified in Chapter 95 as it does not satisfy the provisions of note 3 to Chapter 95, and it cannot be classified in heading 8471 because it does not satisfy the provisions of note 5 B to that chapter. 2. An electrical control apparatus, known as a mouse for computers, consisting of a housing with two switches and a connecting cable and plug. Inside the housing there is a plastic contact bearing, two rollers at 90 o to each other, a stroboscopic disc, a light source and a printed circuit board with diodes and an integrated circuit. 8473 30 00 The classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 8473 and 8473 30 00. Given that this article may be used with a particular computer, it cannot be classified in Chapter 95 as it does not satisfy the provisions of note 3 to Chapter 95, and it cannot be classified in heading 8471 because it does not satisfy the provisions of note 5 B to that chapter. 3. Battery-backed integrated circuit sockets consisting of:  a 28-pin, dual in-line package socket measuring 18 x 36 mm,  not more than two lithium batteries in the socket,  a C-MOS controller circuit in the form of an integrated circuit filled to the socket. These sockets are used to house, without additional circuitry, C-MOS memories and to convert them into non-volatile storage elements. The lithium battery ensures that, in the event of an external supply voltage failure, power is supplied to the socket-mounted storage module. The function of the controller circuit is to detect any voltage drop and switch over to battery operation. In this way, the stored data are write-protected and preserved for a period of several years. 8506 19 10 The classification is determined by the provisions of General Rules 1 3 (b) and 6 for the interpretation of the combined nomencalture and by the text of CN codes 8506 and 8506 19 10. The character of the unit is given by the lithium battery which provides, as required, the principal function. 4. Laser diode modules consisting of a laser diode, optical power monitor diode, thermoelectric cooler and temperature sensor mounted in a metal housing with a fibre optic pigtail connection. The modules are used in fibre optic telephone line equipment to convert electrical signals into light signals for transmission through a fibre optic cable. 8517 90 91 The classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 2 (b) to section XVI and by the text of CN codes 8517, 8517 90 and 8517 90 91. 5. A socket for cathode ray tubes consisting of two interlocking plastic components, one of which houses several metallic conducting terminals. The socket is for attachment to the base of a cathode ray tube in order to enable this tube to be easily connected to the circuitry of the television receiver. 8535 90 00 The classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 2 (a) to Section XVI and by the text of CN codes 8535 and 8535 90 00. These goods are not parts of cathode ray tubes but rather sockets used to connect such a tube to the circuitry of the finished apparatus. 6. An ice storage bin for the storage of ice cubes. These bins consist of a shaped-frame structure and incorporate an internal container made of steel sheet. The bins are double skinned with a layer of foam plastic between the skins. 9403 20 99 The classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the text of CN codes 9403, 9403 20 and 9403 20 99. The goods in question are not equipped with a refrigerating unit nor are they designed to receive one (see Harmonized System Explanatory Notes, heading 94.03, exclusion (h)).